     Case 2:20-cr-00803-KM Document 30 Filed 10/05/20 Page 1 of 6 PageID: 265




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA
                                                       Crim. No. 20-803 (KM)
         v.                                              Crim. No. 20-782 1

    LAMONT VAUGHN,
                                                              OPINION
                        Defendants.


        For reasons that will become obvious, I write briefly and quickly. This
Court regularly relies, as it must, on the truthfulness and accuracy of
representations by government counsel—not as to the underlying facts of the
offense, which must be proven beyond a reasonable doubt, but as to
procedural matters, such as the availability of a witness, the progress of
parallel proceedings, or the existence of a grand jury quorum. The Court has
the utmost confidence in the integrity of the United States Attorney and his
assistants. Nevertheless, in the rare case where that confidence has been
misplaced, I do not feel that I can simply do nothing.
        Before the weekend, I filed a memorandum and order holding that the
Magistrate Judge had erroneously granted an extension of the 14-day deadline
to hold a preliminary hearing. Following well-established case law, I further
held that the grand jury’s subsequent indictment implied that no further relief
could or should be given. This was, I wrote, a case of judicial error, not police
or prosecutorial misconduct, and the grand jury’s finding of probable cause
had discharged the functions of a preliminary hearing.




1     As a result of prior proceedings, relevant filings have appeared under docket
numbers 20 mj 15325 and 20 cr 782. I have ordered that all future filings should be
made under this docket number, 20 cr 803. Citations to docket entries (“DE”), unless
otherwise specified, are to the docket in 20 cr 803.

                                          1
  Case 2:20-cr-00803-KM Document 30 Filed 10/05/20 Page 2 of 6 PageID: 266




      At oral argument on September 30, 2020, I gave the government one day
to make a supplemental submission. Having received no such submission by
close of business on October 1, 2020, I drafted and filed my opinion on October
2, 2020. I thereafter received a letter from the First Assistant U.S. Attorney,
conceding that the basis on which the government had obtained the
adjournment of the preliminary hearing date was incorrect:
             The United States apologizes for failing to submit the letter
      the Court requested before it issued today's memorandum opinion
      and order. The reason for the delay is that, in reviewing the letter
      submitted in support of the application to extend the deadline for
      conducting a preliminary hearing in this case, Docket Entry ['DE"]
      9, the Government grew concerned that certain statements in that
      letter were inaccurate or misleading. That required a careful review
      of the letter against the relevant facts. Having conducted that
      review, the Government has concluded that its concerns were well-
      founded. We are reassigning this case to a different Assistant U.S.
      Attorney and taking other remedial measures, as explained in
      greater detail below.

             As Your Honor is aware, and as detailed in the opinion, after
      Defendant Lamont Vaughn stated at his Wednesday, August 20
      detention hearing that he wanted a preliminary hearing, DE12, ¶
      2, the Honorable Edward S. Kiel, U.S.M.J., scheduled a
      preliminary hearing for Friday, August 28, at 11:00 a.m. On
      August 24, the Government requested an extension under Federal
      Rule of Criminal Procedure 5.1(d) and asked Judge KieI to adjourn
      the hearing until after September 11, 2020. DE9, at 4. After
      considering the Government's letter and Vaughn's opposition,
      DE10, Judge KieI granted the extension and adjourned the
      preliminary hearing until September 18 at 10:00 a.m., DE12.
      Relying on the Government's letter, Judge KieI found
      "[e]xtraordinary circumstances exist[ed] and the interests of justice
      would be served by extending the time for a preliminary hearing"
      because the "COVID-19 pandemic continues and social-distancing
      regulations have prevented a quorum of the grand jury." DE12, ¶
      6.

            Regrettably, this Rule 5.1(d) extension request never should
      have been made, and certainly not on the grounds advanced in the
      Government's letter. To begin with, the letter stated that the

                                         2
Case 2:20-cr-00803-KM Document 30 Filed 10/05/20 Page 3 of 6 PageID: 267




   "COVID-19 pandemic and the inability to obtain a grand jury
   quorum has prevented the government from proceeding by
   indictment by August 28,2020." DE9, at p.4. As of the date of the
   letter, that was both incorrect and misleading. Newark grand juries
   were expected to (and in fact did) form quorums on Thursday,
   August 27 and Friday, August 28. Had the letter expressly
   acknowledged that Newark grand juries were convening on August
   27 and August 28, Judge KieI likely would not have granted the
   extension. In addition, the letter represented that the Government
   "anticipate[d] being able to present this case to the Grand Jury on
   September 11, 2020." Id. This representation implied that no grand
   jury quorum could be reached prior to that date. Had Judge Kiel
   known that a Newark grand jury was expected to (and in fact did)
   form a quorum on September 2, he likely would not have granted
   an extension until September 18.

          In addition, relying on prior filings and resulting extension
   orders in a handful of cases during March-May 2020, the
   Government's letter focused on how the COVID-19 pandemic was
   impeding judicial proceedings and grand jury investigations
   generally. But as Your Honor correctly noted in the opinion,
   circumstances have changed since then. Most notably, per the
   plan approved by the Court, grand juries have been meeting
   approximately twice a week since May 29, 2020. And stay-at-home,
   travel and public gathering restrictions in New Jersey were easing
   during the summer. So the letter should have focused on the
   specific problems, if any, the COVID-19 pandemic was posing in
   August and expected to pose in September for this case in
   particular.

          For example, the letter should have explained whether the
   pandemic truly was preventing the Government from locating fact
   witnesses and obtaining other evidence necessary to prepare for
   the preliminary hearing. The letter also should have acknowledged
   that Rule 5 "does not allow the [preliminary] hearing date to be"
   extended merely "to accommodate the pace of the grand jury
   investigation." United States v. Gurary, 793 F.2d 468, 472 (2d Cir.
   1986). And the letter should have acknowledged that where, as
   here, the defendant does not consent to extending RuIe 5.l(c)'s time
   limits, RuIe 5.1(d) imposes "far more rigorous criteria" than "the
   somewhat flexible 'ends of justice standard' under" the Speedy
   Trial Act. Gurary, 793 F.2d at 473.


                                    3
  Case 2:20-cr-00803-KM Document 30 Filed 10/05/20 Page 4 of 6 PageID: 268




(Gov’t letter, dated October 2, 2020, DE 27)
      The government’s letter is appropriately contrite. It states, however, that
it believes that these misrepresentations do not undermine my conclusion that
no remedy is called for, in light of the fact that the grand jury has, if belatedly,
found probable cause. Nor, says the government, do its misrepresentations
undermine the basis on which the Magistrate Judge (a different one, as it
happens) denied bail and ordered the defendant detained. The government
does, however, consent to reopening the bail hearing should the Court deem it
appropriate.
      The government closes by stating that it has taken three remedial
measures:
      First, the Office is reminding all AUSAs who handle criminal
      matters in this District about the requirements of Rule 5.1
      generally and Rule 5.1(c) and (d) in particular. Second, no request
      for a RuIe 5.1(d) extension will be made by this Office unless
      reviewed and approved by an appropriate Division Chief. Third, as
      we stated at the outset, the Office is reassigning this case to a
      different AUSA.

(DE 27 at 3)
       Here, as the First Assistant’s letter regretfully admits, the
representations on which the Magistrate Judge based his ruling were
simply untrue. I cannot find either way as to whether such
misrepresentations were purposeful; proceedings in the current climate
are not following the usual course, and the situation changes rapidly.
But the facts about the availability of the grand jury were readily
available at the time (to an AUSA, that is; not to a criminal defendant). It
is hard to imagine a legitimate basis to have made such a representation
without at least checking. Nor is there any excuse for having failed to
verify and correct these misrepresentations before me, in response to the
defendant’s appeal of the Magistrate Judge’s order.
      I ordered the government to make a supplemental submission
clarifying the basis on which it sought the Magistrate Judge’s order, not

                                          4
    Case 2:20-cr-00803-KM Document 30 Filed 10/05/20 Page 5 of 6 PageID: 269




imagining that the government was wrong about the unavailability of the
grand jury, but seeking to determine whether it had presented any
legitimate additional factual basis for the adjournment. If I had not done
so, the misrepresentations might never have come to light.
       In short, this is not, as I stated in my prior Opinion, an ordinary case of
error in a judicial decision. It is a case in which the government led the
Magistrate Judge into error by misstating the facts. 2 No case is error-free, and
a misunderstood or missed deadline would not ordinarily merit dismissal.
Under the facts as I understood them, I was prepared — just — to find “no
harm, no foul” and permit the case to go forward. No longer.
       The remedy called for by 18 U.S.C. § 3060(d) is clear:
       (d) Except as provided by subsection (e) of this section, an arrested
       person who has not been accorded the preliminary examination
       required by subsection (a) within the period of time fixed by the
       judge or magistrate judge in compliance with subsections (b) and
       (c), shall be discharged from custody or from the requirement of
       bail or any other condition of release, without prejudice, however,
       to the institution of further criminal proceedings against him upon
       the charge upon which he was arrested.

       The courts have grafted onto that statute an exception for the case
in which there has been a subsequent indictment. I decline to push that
judicially-created exception, which does not contradict but is somewhat
in tension with the actual wording of the statute, this far. Under these
rare circumstances, I will apply it.
       I can conceive of no effective sanction short of granting the remedy
provided for in 18 U.S.C. § 3060(d): dismissal of the Indictment without
prejudice to further criminal proceedings, and vacating the order of


2       Even United States v. Milano, 443 F.2d 1022 (10th Cir. 1971), the seminal, most
prosecution-friendly case on which my prior Opinion relied, reserved the issue of
whether “deliberate prosecutorial connivance” to delay a preliminary hearing until
after indictment would require a different outcome. Id. at 1025. Ironically, of course, it
should not have mattered; the unavailability of the grand jury, for the reasons
expressed in my prior opinion, is not a sufficient basis to grant an extension of the
Rule 5.1 deadline, as the government now acknowledges.

                                            5
  Case 2:20-cr-00803-KM Document 30 Filed 10/05/20 Page 6 of 6 PageID: 270




detention (DE 8) to the extent it is based on the criminal charges in this
case. Requiring the government, at a minimum, to start over seems just
and proportionate; it should not enjoy any advantage as a result of its
conduct, which preceded the 14-day deadline to indict, which should
never have been extended in the first place.
      There is a complicating factor. It appears that the defendant is
detained, not only because of the criminal charges in this case, but also
pursuant to a petition for violation of supervised release in his prior
criminal case, Crim. No. 14-23. While that petition, in its amended form
(14cr23 DE 386) includes the conduct underlying this criminal case, it
also alleges three other violations. The order of detention, entered in both
matters, seems to have been based on all of the conduct. (DE 8; 14cr23
DE 390) Nevertheless, if the criminal charge here were set aside, the
Magistrate Judge might well view the bail decision very differently. I will
therefore order a new bail hearing, to be held forthwith, but in any event
before noon tomorrow, October 6, 2020.
                               CONCLUSION
      I will order dismissal of the Indictment without prejudice, and
immediate release of the defendant. A separate order accompanies this
Opinion.
                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                         6
